                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


BART ANTHONY DIGUGLIELMO,

         Plaintiff,                    Civil No. 17-03985 (RMB)

          v.                        MEMORANDUM OPINION & ORDER

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

         Defendant.




 BUMB, United States District Judge:

      This matter comes before the Court upon an appeal by

 Plaintiff Bart Anthony DiGuglielmo from a denial of social

 security disability benefits.

      For the reasons set forth below, the Court vacates the

 decision of the Administrative Law Judge (“ALJ”) and remands for

 proceedings consistent with this Memorandum Opinion and Order’s

 reasoning.

 I.    STANDARD OF REVIEW

      When reviewing a final decision of an ALJ with regard to

 disability benefits, a court must uphold the ALJ’s factual

 decisions if they are supported by “substantial evidence.” Knepp

 v. Apfel, 204 F.3d 78, 83 (3d Cir. 2000); 42 U.S.C. §§ 405(g),

 1383(c)(3).   “Substantial evidence” means “‘more than a mere
scintilla.   It means such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Richardson

v. Perales, 402 U.S. 389, 401 (1971) (quoting Cons. Edison Co.

v. NLRB, 305 U.S. 197, 229 (1938)); Plummer v. Apfel, 186 F.3d

422, 427 (3d Cir. 1999).

     In addition to the “substantial evidence” inquiry, the

court must also determine whether the ALJ applied the correct

legal standards. See Friedberg v. Schweiker, 721 F.2d 445, 447

(3d Cir. 1983); Sykes v. Apfel, 228 F.3d 259, 262 (3d Cir.

2000).   The Court’s review of legal issues is plenary. Sykes, 228

F.3d at 262 (citing Schaudeck v. Comm’r of Soc. Sec., 181 F.3d

429, 431 (3d Cir. 1999)).

     The Social Security Act defines “disability” as the

inability “to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has

lasted or can be expected to last for a continuous period of not

less than twelve months.” 42 U.S.C. § 1382c(a)(3)(A).   The Act

further states,

     [A]n individual shall be determined to be under a
     disability   only  if   his   physical   or  mental
     impairment or impairments are of such severity that
     he is not only unable to do his previous work but
     cannot, considering his age, education, and work
     experience, engage in any other kind of substantial
     gainful work which exists in the national economy,
     regardless of whether such work exists in the
     immediate area in which he lives, or whether a
     specific job vacancy exists for him, or whether he
     would be hired if he applied for work.

42 U.S.C. § 1382c(a)(3)(B).

     The Commissioner has promulgated a five-step, sequential

analysis for evaluating a claimant’s disability, as outlined in

20 C.F.R. § 404.1520(a)(4)(i-v).   The analysis proceeds as

follows:

     At step one, the ALJ determines whether the claimant is
     performing “substantial gainful activity[.]” 20 C.F.R.
     §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If he is, he is
     not disabled. Id. Otherwise, the ALJ moves on to step
     two.

     At step two, the ALJ considers whether the claimant has
     any “severe medically determinable physical or mental
     impairment” that meets certain regulatory requirements.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). A “severe
     impairment” is one that “significantly limits [the
     claimant’s] physical or mental ability to do basic work
     activities[.]” Id. §§ 404.1520(c), 416.920(c). If the
     claimant lacks such an impairment, he is not disabled.
     Id. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). If he has
     such an impairment, the ALJ moves on to step three.

     At step three, the ALJ decides “whether the claimant’s
     impairments meet or equal the requirements of an
     impairment listed in the regulations[.]” Smith, 631 F.3d
     at 634. If the claimant’s impairments do, he is
     disabled.    20    C.F.R.    §§    404.1520(a)(4)(iii),
     416.920(a)(4)(iii). If they do not, the ALJ moves on to
     step four.

     At step four, the ALJ assesses the claimant’s “residual
     functional capacity” (“RFC”) and whether he can perform
     his    “past    relevant    work.”2    *202   Id.    §§
     404.1520(a)(4)(iv), 416.920(a)(4)(iv). A claimant’s
     “[RFC] is the most [he] can still do despite [his]
     limitations.” Id. §§ 404.1545(a)(1), 416.945(a)(1). If
     the claimant can perform his past relevant work despite
     his   limitations,   he  is   not   disabled.  Id.   §§
     404.1520(a)(4)(iv), 416.920(a)(4)(iv). If he cannot,
      the ALJ moves on to step five.

      At step five, the ALJ examines whether the claimant
      “can make an adjustment to other work[,]” considering
      his “[RFC,] ... age, education, and work experience[.]”
      Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). That
      examination    typically   involves    “one   or   more
      hypothetical questions posed by the ALJ to [a]
      vocational expert.” Podedworny v. Harris, 745 F.2d 210,
      218 (3d Cir. 1984). If the claimant can make an
      adjustment to other work, he is not disabled. 20 C.F.R.
      §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If he cannot,
      he is disabled.

Hess v. Comm’r Soc. Sec., 931 F.3d 198, 201–02 (3d Cir. 2019).


II.   FACTS

      The Court recites only the facts that are necessary to its

determination on appeal, which is narrow.

      Plaintiff, who was 51 years old at the alleged onset date,

claims disability, in part, based on diagnoses of mental

disabilities including post-traumatic stress order, bipolar

disorder with manic depression, and anxiety not otherwise

specified.

      In support of his claim in these regards, Plaintiff

provided voluminous treatment and examination records from the

Philadelphia and Wilmington Veterans Administration Medical

Centers (A.R. at 292-295, 307-425, 575-588, 593-602); treatment

records from AtlantiCare Behavioral Health (A.R. at 564-574);

and a mental status exam by Dr. William Coffey of South Jersey

Psychology on behalf of the Social Security Administration
(A.R. at 296-301).

III.   ALJ’S DETERMINATION


       The ALJ found Plaintiff not disabled.   At Step Two of the

five-step sequential analysis, the ALJ concluded that Plaintiff

had “severe impairment[]” of, inter alia, post-traumatic stress

disorder. (A.R. at 15)    At Step Three, the ALJ determined that

Plaintiff’s mental impairment resulted in “mild restrictions in

activities of daily living; moderate difficulties in social

functioning; and moderate difficulties with regard to

concentration, persistence or pace.” (A.R. at 16)     At Step Four

of the five-step sequential analysis, the ALJ concluded that

Plaintiff had “the residual function capacity to perform less

than a full range of light work as defined in 20 CFR

404.1567(b).” (A.R. at 17)    The ALJ did make certain

accommodations for Plaintiff’s asserted mental impairments,

including that he “is limited to unskilled work involving

routine and repetitive tasks with occasional changes in the

work setting”; that he can have “no quota or production based

work (low stress) but rather goal oriented work”; and that he

is limited to “occasional interaction with coworkers,

supervisors and members of the public.” (A.R. at 17)

       The ALJ classified Plaintiff’s treatment for mental

impairment as “sporadic, routine and conservative”, without
explanation. (A.R. at 19)   The ALJ did not cite any diagnoses

from Plaintiff’s treatment records, but did note the

Plaintiff’s self-reporting of symptoms from those sessions.

(A.R. at 19-22)   The ALJ gave “partial weight” to “Disability

Determination Explanations” provided by two State agency

psychological consultants, noting that their “opinions are

generally consistent with the objective medical evidence of

record.” (A.R. at 22)   The ALJ also assigned “some weight” to

the assessment by consultative examiner Dr. Coffey. (A.R. at

22-23)

      The ALJ concluded that, given his residual function

capacity, Plaintiff could not perform any past relevant work.

(A.R. at 23)

      At Step Five of the analysis, the ALJ determined that

Plaintiff was not disabled and could perform the occupations of

garment sorter, paper pattern folder, or fruit cutter, based on

his residual functional capacity. (A.R. at 24-25)

IV.   ANALYSIS

      Among other arguments, Plaintiff asserts that the ALJ erred

in failing to find at Step Two the presence of a severe mental

impairment in addition to post-traumatic stress disorder (i.e.

anxiety not otherwise specified), and that this failure infected

each subsequent step of the ALJ’s analysis.

      The Commissioner argues that a failure at Step Two to find
an additional impairment severe is “harmless” and not a basis

for remand, as a finding of at least one severe impairment

allows Plaintiff to proceed to the next step of the process.

The Commissioner further argues that the ALJ “expressly

considered evidence related to Plaintiff’s anxiety in the

overall analysis”, and that discussion of his anxiety in her RFC

analysis “thereby confirm[s] she considered it.”

     While a failure to find an additional severe impairment at

Step Two is not a per se basis for remand, it does not

necessarily follow that it is “harmless” to the Plaintiff’s case

in toto.   A finding of a second severe limitation in Step Two

would of necessity affect the limitation analysis of Step Three,

and likely the residual function capacity analysis of Step Four.

As discussed in more detail below, a revised RFC incorporating

further limitations may have resulted in the vocational expert

finding no jobs available for the Plaintiff.

     Additionally, it is not clear how and to what extent the

ALJ integrated consideration of evidence of Plaintiff’s anxiety,

or even the “moderate difficulties with regard to concentration,

persistence or pace” that she identified in Step Three of her

analysis, into her RFC determination.

     Perhaps the ALJ arrived at her RFC determination having

carefully considered evidence of Plaintiff’s anxiety, as

represented by the Commissioner.   However, the Court cannot
affirm on this basis.    The ALJ’s written decision does not allow

the Court to discern whether the ALJ took into consideration

Plaintiff’s anxiety symptoms or “moderate limitation” with

concentration and pace in determining that the RFC would not

contain a time off-task limitation or allowance for missed work.

See Stockett v. Comm’r of Soc. Sec., 216 F. Supp. 3d 440, 456

(D.N.J. 2016) (Bumb, D.J.) (“The Third Circuit ‘requires the ALJ

to set forth the reasons for his decision.’”) (quoting Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 123 (3d Cir.

2000)).   This is not merely harmless error.   The vocational

expert in this case testified that “none of the jobs [fitting

the RFC] would be available” for an individual who was either

off task 10% of the workday due to a need for unscheduled

breaks, or who was likely to miss work at least two days per

month. (A.R. at 84-85)   Whether the ALJ took into account

Plaintiff’s “moderate limitation” in formulating the RFC may

thus affect the ultimate finding of disability.

     It may well be the case that the ALJ will arrive at the

same decision on remand.   At this juncture, however, the ALJ

must provide additional explanation for the decision.    As such,

the Court vacates the decision of the ALJ and remands for

proceedings consistent with the above analysis.
ACCORDINGLY, it is on this 24th day of February, 2020,

     ORDERED that the decision of the Administrative Law Judge

is VACATED and the case is REMANDED for further proceedings

consistent with this Memorandum Opinion; and it is further

     ORDERED that the Clerk of Court shall CLOSE THIS CASE.



                                   ___s/ Renée Marie Bumb
                                   RENÉE MARIE BUMB, U.S.D.J.
